Citation Nr: 1824013	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  08-02 251	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee degenerative arthritis.  

2. Entitlement to a rating in excess of 20 percent for right knee status post medial meniscus tear.   

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 RO decision.  Since that time, the case has had a lengthy procedural history.  In December 2011, the Board remanded the issues of increased ratings for service-connected left knee and right knee disabilities, along with the issue of entitlement to TDIU.  In July 2013, the Board again denied the issues of increased ratings for left knee and right knee disabilities.  

The Veteran appealed the claims to the United States Court of Appeals for Veterans Claims (CAVC) and in March 2014, a Joint Motion for Remand (JMR) was issued vacating and remanding the Board's July 2013 decision with regard to the above stated issues.  In October 2014, the Board remanded the issues of entitlement to increased ratings in excess of 10 percent for left and right knee disabilities, along with TDIU.  In April 2016, the Board granted a 20 percent disability rating for the Veteran's left knee and right knee disabilities, effective December 27, 2006.  The Veteran again appealed to CAVC and in February 2017, CAVC granted a Joint Motion for Partial Remand, vacating and remanding that part of the Board's April 2016 decision that denied the Veteran's claims with regard to entitlement to ratings in excess of the granted 20 percent evaluation for left knee and right knee disabilities, effective December 27, 2006.  In September 2017 and again in November 2017, the Board remanded for further compliance with the Court Order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.



REMAND

In recent correspondence, the Veteran asserted that his knee function has been impaired at the 30 percent disability level ever since December 2006.  

The Veteran was most recently provided with a VA examination for purposes of compensation in March 2015.  Since that time, two seminal Court holdings have affected the way VA evaluates orthopedic disabilities.  Therefore, another examination must be provided.  

As the case is being remanded, the Veteran's VA treatment records should be updated for the file, as well.

With regard to the Veteran's claim for TDIU, the Board observes that he was previously in receipt of Social Security Disability benefits, and that he was awarded VA pension benefits in March 2006.  As the appeal is being remanded, and as TDIU is part of the appeal, the RO should obtain the Veteran's Social Security Disability records.

The Board observes that the Veteran appears to be without a fixed address, and that VA is communicating with him using a post office box.  If the AOJ is unable to contact him for any reason, specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed as necessary.  The Veteran is also reminded that it is his responsibility to keep the VA apprised of his current address at all times.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all complete records of VA medical treatment and physical therapy afforded to the Veteran by the VA medical center in Mountain Home, Tennessee, and the Knoxville Community Based Outpatient clinic to include all related clinics from December 2017 until the present, for inclusion in the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected bilateral knee disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

4.  Thereafter, readjudicate the claims, to include explicit consideration as to whether a separate disability rating under the provisions of Diagnostic Code 5259 is appropriate.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

